[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                JULY 31, 2009
                                                             THOMAS K. KAHN
                                 No. 08-15711                      CLERK



                     D. C. Docket No. 06-00125-CV-TCB-1


DEKALB COUNTY SCHOOL DISTRICT,

                                                  Plaintiff-Counter-
                                                  Defendant-Appellee,

                                    versus

J.M., as parent of W.M.,
S.M., as parent of W.M.,
W.M.,

                                                  Defendants-Counter-
                                                  Claimants-Appellants.



                  Appeal from the United States District Court
                     for the Northern District of Georgia


                                (July 31, 2009)
Before DUBINA, Chief Judge, TJOFLAT, Circuit Judge, and WALTER,* District
Judge.

PER CURIAM:

       This is an action brought under the Individuals with Disabilities Education

Act (“IDEA”), 20 U.S.C. § 1400–1482.1 A state administrative law judge (“ALJ”)

found that the DeKalb County School District (“DCSD”) failed to provide W.M., a

disabled child, with a Free Appropriate Public Education (“FAPE”), as mandated

by the IDEA. DCSD filed suit in the Northern District of Georgia seeking to

overturn the ALJ’s decision. In the district court, the plaintiff, DCSD, and the

defendants, W.M. and his parents, J.M. and S.M., filed cross-motions for summary

judgment. Because the district court rejected the findings of the ALJ, the court

granted DCSD’s motion for summary judgment and denied the defendants’ motion

for summary judgment. The defendants then perfected this appeal.

       In an IDEA case, “[t]he district court is to conduct a de novo review of the

ALJ’s findings, and ‘IDEA specifically provides that the court may take additional

evidence and may fashion relief that the court deems appropriate.’” Sch. Bd. of


       *
        Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.
       1
         The IDEA was amended by the Individuals with Disabilities Education Improvement Act
of 2004, Pub. L. No. 108-446, 118 Stat. 2647 (2004). This amendment took effect July 1, 2005. All
IDEA references in this opinion are to the amended version of the IDEA.

                                               2
Collier County, Fla. v. K.C., 285 F.3d 977, 981 (11th Cir. 2002) (quoting Weiss v.

Sch. Bd. of Hillsborough County, Fla., 141 F.3d 990, 991–92 (11th Cir. 1998));

see 20 U.S.C. § 1415(i)(2)(B). “[T]he extent of the deference to be given to the

administrative decision is left to the sound discretion of the district court which

must consider the administrative findings but is free to accept or reject them.”

Walker County Sch. Dist. v. Bennett, 203 F.3d 1293, 1297–98 (11th Cir. 2000).

      As for this court’s review of the district court’s decision, “[w]hether [a

school district] provided FAPE is a mixed question of law and fact subject to de

novo review.” CP v. Leon County Sch. Bd. Fla., 483 F.3d 1151, 1155 (11th Cir.

2007). The district court’s “[s]pecific findings of fact are reviewed for clear

error,” but “[t]o the extent this issue involves the interpretation of a federal statute,

it is a question of law which we review de novo.” Id. at 1155–56.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s grant of summary judgment

in favor of DCSD based on its well-reasoned order filed on September 3, 2008.

We conclude that the district court acted within its discretion in rejecting the

ALJ’s findings. Moreover, we conclude that the district court’s own factual

findings were not clearly erroneous, and that the district court correctly applied the

IDEA.

                                            3
AFFIRMED.




            4